Citation Nr: 9909442	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease, with arthritic 
degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from July 1964 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the rating from 20 
percent to 40 percent but denied a disability rating in 
excess of 40 percent for degenerative disc disease of the 
lumbosacral spine with arthritic degenerative changes.

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The veteran testified in his February1999 hearing and has 
consistently stated on appeal that he experiences significant 
pain as a result of his service-connected low back 
disability.  In Deluca v. Brown, 8 Vet.App. 202, 206 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

Here, the RO utilized 38 C.F.R. § 4.71a, Diagnostic Code 
5293, in evaluating the veteran's low back disability.  In a 
precedent opinion of the VA's General Counsel office 
interpreting DeLuca, the General Counsel determined that 
38 C.F.R. §§ 4.40 and 4.45 (1998) must be considered when 
using 5293 because 5293 considers limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997).  The most recent (June 
1996) VA examination of the veteran did not conform to the 
standards imposed by 38 C.F.R. § 4.40 and 4.45 as outlined in 
DeLuca.  In the June 1996 examination the examiner reported 
little in terms of objective manifestations of veteran's pain 
and he did not make any observations concerning the veteran's 
fatigability, weakened movement or incoordination.  
Therefore, on remand, VA is required to obtain adequate and 
competent evidence that will permit an informed assessment of 
whether greater limitation of motion or additional functional 
loss is likely to arise due to repeated use or during flare-
ups.

Additionally, the veteran stated in his February 1999 hearing 
that he receives treatment from a chiropractor for his back 
pain.  Those records are not currently associated with his 
file.  Therefore, the RO should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Murphy 
v. Derwinski, 1 Vet App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  Request that the veteran provide the 
name and address of the chiropractor who 
has treated him for his service-
connected degenerative disc disease and 
obtain records of treatment from the 
chiropractor.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected degenerative disc 
disease, lumbosacral spine, with 
arthritic degenerative changes.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the 
examiner(s) are asked to indicate that 
he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the reports.

The examiner(s) should note the range of 
motion of the lumbosacral spine and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should also render an 
opinion as to the frequency of the 
symptoms of the veteran's intervertebral 
disc syndrome and whether they are 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination reports.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
that the foregoing development action 
has been conducted and completed in 
full.  If development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the decision remains in 
whole or in part adverse to the veteran, 
provide the veteran and his representative 
a supplemental statement of the case. 

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwiniski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 2 -


